DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0078252 (Huebner) in view of U.S. Patent Application Publication No. 2015/0190237 (Bonin).
Regarding claims 1, 5, and 6, Huebner discloses a stabilization system (50) for stabilizing a bone, the system comprising:  a bone plate (52), the bone plate comprising an elongated portion (72) extending along a longitudinal axis (82) and an enlarged head portion (74) extending from the elongated portion, the bone plate comprising a plurality of through holes (102-108 for receiving bone screws, see paragraph [0048]) and an attachment aperture (one of holes 102-108 may receive fastener 58 instead of a bone screw, see paragraph [0048]); and a fastener (58) having a threaded shaft (shaft of 58 includes external threads 160); a drill guide (54) attached to the enlarged head portion of the bone plate, the drill guide having a plurality of openings (262-265, e.g.) that correspond to the plurality of through holes on the bone plate (see paragraph [0069]), the threaded shaft of the fastener mating with the attachment aperture to secure the drill guide to the bone plate (see paragraph [0079]), wherein the drill guide includes a plurality of projections (290/292) that extend from a lower surface (274) of the drill 
Huebner fails to disclose wherein the attachment aperture is unthreaded and has a non-resilient flange positioned around only a portion of a perimeter of the aperture, but discloses a threaded connection between the attachment aperture and fastener instead.  However, Bonin discloses a method of attaching an anchor (40) to an implant (20) utilizing an unthreaded attachment aperture (30) and a flange (36) positioned around only a portion of a perimeter of the aperture (see paragraph [0041]), the anchor and the flange mating together (see paragraph [0041]).  Regarding claim 5, Bonin suggests wherein the flange is recessed into the aperture from the top and bottom surfaces of the implant (see Fig. 5A).  Regarding claim 6, Bonin suggests wherein the flange (170) has top and bottom surfaces that are normal to an axis of the aperture (see Fig. 5A; flange is normal to a longitudinal axis of the aperture).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Huebner such that the fastener is attached to the bone plate via an unthreaded aperture and partial flange as suggested by Bonin as such a modification merely involves a simple substitution of one known mechanism (partial flange) for attaching a fastener to a plate for another known mechanism (mating threads) for attaching a fastener to a plate with the predictable result of the fastener and plate being securely engaged to each other.  
Regarding claim 7, it would have been prima facie obvious to have the flange occupy 180 degrees of the aperture as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has provided no evidence that a flange that occupies 180 degrees of an aperture is critical to any result or function, and a person of ordinary skill in the art would understand that varying the amount of the aperture occupied by the flange can be tailored to determine the ease of insertion of the fastener in the aperture and amount of securing engagement of the fastener in the aperture.  
Regarding claim 11, Huebner discloses wherein the plurality of projections are the only portions of the drill guide to contact the upper surface of the bone plate (due to the gap 300 created by the projections 290, see paragraphs [0079] and [0080]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Bonin, and further in view of U.S. Patent Application Publication No. 2008/0051786 (Jensen).
Regarding claims 2 and 3, Huebner discloses the fastener (58) is in the form of a threaded screw (see paragraph [0052]), but fails to disclose the screw having an enlarged head portion with a recess for receiving a driving instrument and a threaded shaft portion extending from the head portion, wherein the screw is a single lead screw.  However, Jensen discloses that a fastener (60) for use with a bone stabilization system, wherein the fastener is a screw having an enlarged head portion (62) with a recess (68) for receiving a driving instrument and a threaded shaft portion (64) extending from the head portion, wherein the screw is a single lead screw (see paragraph [0057], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the fastener of Huebner in view of Bonin a threaded screw as suggested by Jensen in order to facilitate driving of the screw to .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Bonin, and further in view of U.S. Patent Application Publication No. 2010/0256685 (Plecko).
Regarding claim 8, Huebner discloses the lower surface of the drill guide adapted to correspond to a geometry of the plate (see paragraph [0079]), but fails to explicitly disclose the lower surface being concave.  However, Plecko discloses a bone plate (104), wherein the plate has a convex upper surface (124) and a concave lower surface (124), the lower surface being concave and adapted to correspond to a geometry of the bone it is being attached to (see paragraph [0065]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the drill guide and plate of Huebner in view of Bonin to each have convex upper surfaces and concave lower surfaces in order to allow the concave lower surface of the plate to conform to convex bone while the concave lower surface of the drill guide conforms to the convex upper surface of the plate.    
Claims 12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Bonin and U.S. Patent Application Publication No. 2011/0106086 (Laird).
Regarding claims 12, 15, and 16, Huebner discloses a stabilization system (50) for stabilizing a bone, the system comprising: a bone plate (52), the bone plate  a drill guide (54/250) attached to the enlarged head portion of the bone plate, the drill guide having an upper surface, a lower surface, and a side surface connecting the upper surface and the lower surface (see Figs. 7 and 10, e.g.), the drill guide having a plurality of bone fastener openings (262-265, e.g.) extending from the upper surface to the lower surface of the drill guide that correspond to the plurality of through holes on the bone plate (see paragraph [0069]), the drill guide being secured to the bone plate with the threaded shaft of the fastener extending through the opening (see paragraph [0079]).
Huebner fails to disclose wherein the attachment aperture is unthreaded and has a non-resilient flange positioned around only a portion of a perimeter of the aperture, but discloses a threaded connection between the attachment aperture and fastener instead.  However, Bonin discloses a method of attaching an anchor (40) to an implant (20) utilizing an unthreaded attachment aperture (30) and a flange (36) positioned around only a portion of a perimeter of the aperture (see paragraph [0041]), the anchor and the flange mating together (see paragraph [0041]).  Regarding claim 15, Bonin suggests wherein the flange is recessed into the aperture from the top and bottom surfaces of the implant (see Fig. 5A).  Regarding claim 16, Bonin suggests wherein the flange (170) has top and bottom surfaces that are normal to an axis of the aperture (see Fig. 5A; 
Huebner fails to disclose the drill guide having a plurality of suture openings on the drill guide that extend from the side surface to the lower surface that correspond to the plurality of suture openings on the bone plate.  However, Laird discloses a system (5) including a bone plate (10) and a drill guide (50), wherein the drill guide has a plurality of openings (70) on the drill guide that extend from a side surface to a lower surface of the drill guide (see Fig. 2e) that allows access by a user to a corresponding set of a plurality of openings (16) on the bone plate (see paragraph [0074]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Huebner to include openings in the drill guide that extend from the side surface to the lower surface as suggested by Laird in order to facilitate access and adjustment to fixing sutures placed in suture openings of the bone plate of Huebner.  
Regarding claim 17, it would have been prima facie obvious to have the flange occupy 180 degrees of the aperture as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has provided no evidence that a flange that occupies 180 degrees of an aperture is critical to any result or function, and a person of ordinary skill in the art would understand that varying the amount of the aperture occupied by the flange can be tailored to determine the ease of insertion of the fastener in the aperture and amount of securing engagement of the fastener in the aperture.  
Regarding claim 19, Huebner discloses wherein the drill guide includes a plurality of projections (290) that extend from a lower surface (274) of the drill guide.
Regarding claim 20, Huebner discloses wherein the plurality of projections are the only portions of the drill guide to contact the upper surface of the bone plate (due to the gap 300 created by the projections 290, see paragraphs [0079] and [0080]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Bonin and Laird, and further in view of Jensen.
Regarding claims 12 and 13, Huebner discloses the fastener (58) is in the form of a threaded screw (see paragraph [0052]), but fails to disclose the screw having an enlarged head portion with a recess for receiving a driving instrument and a threaded shaft portion extending from the head portion, wherein the screw is a single lead screw.  However, Jensen discloses that a fastener (60) for use with a bone stabilization system, wherein the fastener is a screw having an enlarged head portion (62) with a recess (68) for receiving a driving instrument and a threaded shaft portion (64) extending from the head portion, wherein the screw is a single lead screw (see paragraph [0057], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the fastener of Huebner in view of Bonin .  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huebner in view of Bonin and Laird, and further in view Plecko.
Regarding claim 18, Huebner discloses the lower surface of the drill guide adapted to correspond to a geometry of the plate (see paragraph [0079]), but fails to explicitly disclose the lower surface being concave.  However, Plecko discloses a bone plate (104), wherein the plate has a convex upper surface (124) and a concave lower surface (124), the lower surface being concave and adapted to correspond to a geometry of the bone it is being attached to (see paragraph [0065]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the drill guide and plate of Huebner to each have convex upper surfaces and concave lower surfaces in order to allow the concave lower surface of the plate to conform to convex bone while the concave lower surface of the drill guide conforms to the convex upper surface of the plate.    
Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. 
Regarding the obviousness rejections of claims 1 and 12, Applicant argues on pages 6-7 of the Remarks that the examiner’s proposed modification would render the 
First, the examiner notes that Huebner discloses in paragraph [0048] that “[e]ach aperture may or may not include locking structure, such as an internal thread, to lock a fastener to the aperture.  Also, each aperture may be used with a toggle fastener or a fixed-angle fastener.”  Thus, Huebner makes clear that the presence of an internal thread and use of a fixed-angle fastener are optional and not required.  Second, the examiner’s modification results in structure that would fix the fastener in the attachment aperture, similar to how the suture anchor 40 is fixed inside the attachment location 30 in Bonin (see Bonin, paragraph [0041], engagement elements 36 and 46 retain/secure the anchor 40 inside the attachment location 36).  The examiner’s modification merely involves substituting one known mechanism (partial flange and corresponding groove of Bonin) for fixing an anchor inside a hole of an implant for another known mechanism (threading) for fixing an anchor inside a hole of an implant.  Applicant provides no evidence that threading is uniquely able to cause locking of the fastener in the attachment hole and prevent backing out of the fastener, nor does applicant provide any evidence that Huebner requires threading instead of any other fastener fixing mechanism.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Finally, the examiner notes that Bonin 
On page 7 of the Remarks, Applicant argues that the obviousness rationale provided by the examiner is conclusory and speculative, as Huebner does not detail any drawbacks to including threading in the apertures.  The examiner’s modification is not based on resolving a drawback in Huebner’s disclosed threading mechanism for fixing a fastener in a hole, but instead, is based on substituting a different fastener fixing mechanism (partial flange and corresponding groove) that would predictably result in the outcome of a fastener fixed in an attachment hole.  A simple substitution rationale is an acceptable rationale for making a prima facie case of obviousness.  See MPEP 2143(I)(B).  
Finally, on pages 7-8 of the Remarks, Applicant argues that the engagement element 36 is not disclosed as capable of being used with a headed fastener and is instead disclosed as being used with a suture anchor 40, and thus, a person of ordinary skill in the art would not desire to replace threading that works with standard headed fasteners with an engagement element that only works with the suture anchor 40.  However, there is no suggestion in Huebner that threading is the only suitable mechanism for fixing a fastener in the attachment hole.  Further, there is no suggestion in Bonin that a partial flange and groove as shown in Figs. 5A and 7 is only useful for .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773